UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4309


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LUIS TORRES NEGRETE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00151-WO-6)


Submitted:   November 7, 2011             Decided:   November 17, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, LAW OFFICES OF CHRISTOPHER A. BEECHLER,
Winston-Salem, North Carolina, for Appellant. Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Torres Negrete pleaded guilty to conspiracy to

distribute    methamphetamine,         in       violation    of    21   U.S.C.    §    846

(2006).      The district court sentenced Negrete to eighty-four

months of imprisonment, and he now appeals.                       Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     questioning       whether       the     district       court      erred    in

calculating the advisory Guidelines range.                    Negrete was informed

of his right to file a pro se supplemental brief, but did not do

so.   Finding no error, we affirm.

            On    appeal,     counsel       questions       whether     the    district

court erred in refusing to apply a reduction in offense level

under the Guidelines for Negrete’s minor role in the offense.

We review a sentence for reasonableness, applying an abuse of

discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                         In so doing, we

first examine the sentence for “significant procedural error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to    consider    the   [18     U.S.C.]         §   3553(a)       [(2006)]      factors,

selecting     a   sentence     based    on       clearly     erroneous        facts,   or

failing to adequately explain the chosen sentence.”                           Gall, 552
U.S. at 51.

                                            2
               Moreover,          in         reviewing           the       district         court’s

calculations         under       the    Guidelines,            we    “review       the    district

court’s legal conclusions de novo and its factual findings for

clear error.”         United States v. Manigan, 592 F.3d 621, 626 (4th

Cir. 2010) (internal quotation marks and citation omitted).                                       We

will “find clear error only if, on the entire evidence, we are

left with the definite and firm conviction that a mistake has

been     committed.”             Id.         at    631    (internal         quotation       marks,

alteration, and citation omitted).

               Under the Guidelines, a defendant who is only a “minor

participant” in a criminal activity may have his offense level

reduced    by       two       levels.          U.S.      Sentencing         Guidelines      Manual

(“USSG”)       § 3B1.2(b)         (2010).               This   reduction          applies    to     a

defendant who is “substantially less culpable than the average

participant,”         “but       whose        role       could       not    be     described      as

minimal.”      USSG       §    3B1.2(b),          cmt.   n.3(A)        &   n.5.     In    deciding

whether the defendant played a minor role, the “critical inquiry

is thus not just whether the defendant has done fewer bad acts

than his co-defendants, but whether the defendant’s conduct is

material       or    essential          to    committing            the    offense.”         United

States v. Pratt, 239 F.3d 640, 646 (4th Cir. 2001) (internal

quotation marks and citation omitted).                              The defendant bears the

burden    of    demonstrating            that      he    played       a    minor   role     in    the



                                                    3
offense by a preponderance of the evidence.                      United States v.

Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).

              We have thoroughly reviewed the record and conclude

that the district court did not err in calculating the advisory

Guidelines range.          Moreover, the court considered the arguments

of   the   parties       and    the    §   3553(a)    factors,       and    thoroughly

explained its chosen sentence.              See United States v. Carter, 564
F.3d 325,    330    (4th     Cir.    2009)    (district     court    must    conduct

individualized assessment based on the particular facts of each

case, whether sentence is above, below, or within the guidelines

range).         We      conclude,      therefore,      that    the     sentence        is

procedurally reasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This      court     requires    that   counsel     inform       Negrete,   in

writing,   of     the    right    to   petition      the   Supreme    Court    of     the

United States for further review.                 If Negrete requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Negrete.                           We dispense

with oral argument because the facts and legal contentions are



                                            4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5